Lumpkin, Justice.
The nature of tbe question controlling this case so distinctly appears from tbe syllabus, tbat little need be added to what is there said.
It seems to us absolutely free from doubt that, under the contract between tbe insurance company and tbe receiver, it was never contemplated tbat the company should be in any manner responsible or liable for any breach of duty or misfeasance on the part of any employee of tbe receiver, which occurred before tbe bond was executed. Tbe company simply undertook to guarantee tbe faithful and honest discharge of duty by tbe employees named in tbe bond from and after its date. The contract, as to its operation, related exclusively to the future, and not to the past. "We do not see tbat it makes a particle of difference tbat one of these employees, in consequence of a past act of negligence, bad become liable to tbe receiver, and was still liable at the termination of bis employment to respond in damages to bis master. This was a matter with reference to which tbe insurance company did not covenant with the receiver, and there is no more reason for holding tbe company responsible for such damage than there would be in making tbe surety on a promissory note liable for pre-existing indebtedness of bis principal, which tbe surety bad never in any manner contracted to pay or be responsible for.

Judgment affirmed.